Citation Nr: 0921108	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1961, during peacetime.  His DD-214 indicates that 
his military occupational specialty was a field artillery 
unit commander.  His service personnel records also indicate 
that he served as a field artillery unit commander with the 
Army Reserves from April 1961 to July 1962.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA), Nashville, Tennessee, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of 
bilateral hearing loss; sensorineural hearing loss was not 
exhibited within the first post-service year; and there is no 
objective and probative evidence relating bilateral hearing 
loss to his active service or any incident therein, to 
include any exposure to noise.    

2.  The Veteran's STRs are negative for complaints, 
treatment, and diagnoses of tinnitus, and there is no 
competent evidence relating tinnitus to his active service or 
any incident therein, to include any exposure to noise.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The VCAA duty to notify was satisfied initially by an April 
2005 letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claims; and of the 
Veteran's and VA's respective duties for obtaining evidence.     

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims file contains STRs, service 
personnel records, VA medical evidence, private medical 
evidence, and the statements of the Veteran and his 
representative.  The Veteran was afforded and underwent a 
Compensation and Pension (C&P) examination to determine the 
etiology of his claimed bilateral hearing loss and tinnitus 
disabilities at the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, on August 2005.  The Veteran requested and 
was provided a hearing before a Veteran's Law Judge sitting 
at the RO on December 2007; however, he failed to report to 
such hearing; thus, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2008).  Significantly, the record 
does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis

Hearing Loss

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  The Veteran claims he was exposed to heavy weapons 
noise without the use of ear protection while servicing in an 
artillery unit from 1959 to 1961.  See "Statement in Support 
of Claim," VA Form 21-4138, received May 2005; August 2005 
VA Audio Examination Report.  His DD-214 shows that his 
military occupational specialty was a filed artillery unit 
commander.  His service personnel records also indicate that 
he served as a field artillery unit commander with the Army 
Reserves from April 1961 to July 1962.  

On review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Under the laws administered by the VA, there is a current 
bilateral hearing loss disability, as reflected in an August 
2005 VA Audio Examination Report, since the auditory 
threshold in frequencies 2000, 3000, and 4000 Hertz is 40 
decibels or greater bilaterally.  See 38 C.F.R. § 3.385.  The 
threshold for normal hearing is from 0 to 20 decibels.  The 
higher threshold levels indicate hearing loss as defined by 
38 C.F.R. § 3.385.  

The record contains no complaints, treatment, or diagnoses of 
bilateral hearing loss during his active military service.  
In this regard, the Veteran's January 1961 Separation 
Examination Report indicates that hearing is within normal 
limits.  

There is also no evidence of sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the first indication of complaints of 
bilateral hearing loss is reflected in an April 2004 Private 
Medical Opinion Letter from Mountain Regional Speech and 
Hearing in Kingsport, Tennessee, dated approximately forty-
three years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Further, there is no probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
current bilateral hearing loss and his service.  In fact, the 
record contains both negative and positive nexus opinions.  
In this regard, the record contains an April 2004 Private 
Medical Opinion Letter from Mountain Regional Speech and 
Hearing.  According to such letter, the Veteran reported 
being in an artillery unit from 1959 to 1961, and the 
examiner opined that "it is likely that the documented 
hearing loss is service related."  The record also contains 
a March 2005 VA Medical Opinion Letter from an audiologist at 
the Mountain Home VAMC which includes a history from the 
Veteran of military noise exposure from 155MM Howitzers and 
machine gunfire, and opinion that "due to the reported 
military noise exposure history, it is at least as likely as 
not that the Veteran's hearing loss is due to unprotected 
noise exposure while in the military."  

The record also contains an August 2005 VA Audio Examination 
Report, in which the examiner opined that that the Veteran's 
hearing loss was "not caused by or a result of military 
noise exposure" because the Veteran's January 1961 
separation examination indicated normal hearing.  The August 
2005 examiner also noted the Veteran's history of "exposure 
to heavy weapons and helicopter" noise, and "minimal" 
exposure to occupational and recreational noise, and that the 
Veteran's STRs were negative for complaints, treatment, and 
diagnoses of hearing loss.  On review, the Board gives 
greater probative weight to the August 2005 medical opinion, 
as opposed to the April 2004 and March 2005 medical opinions, 
for the following reasons.

The August 2005 VA examiner had the benefit of review of the 
claims folder, including the Veteran's January 1961 
Separation Examination Report and post-service treatment 
records.  Although review of the claims file alone does not 
automatically render the examiner's opinion competent or 
persuasive (see Nieves-Rodriguez v. Peake, WL No. 06-3012 
(U.S. Vet. App. Dec. 1, 2008)), review of the claims file in 
this case included evidence weighing against the Veteran's 
claim that his bilateral hearing loss is related to his 
service; therefore, the April 2004 private opinion and March 
2005 VA opinion are considered less informed.  As noted, the 
Veteran's January 1961 Separation Examination Report is 
negative for any complaints, treatment, or diagnosis of any 
hearing loss disability.  The April 2004 and March 2005 
physicians merely relied on the Veteran's statements that he 
had a history of noise exposure without ear protection in-
service to opine that the Veteran's hearing loss disability 
was related to his service.  The Court of Appeals for 
Veterans Claims has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
addition, neither of this opinions account for or explain the 
forty-three year gap between the Veteran's discharge from 
service and the first indication of hearing loss complaints, 
as reflected in the April 2004 medical letter from the 
Mountain Regional Speech and Hearing.  Therefore, the Board 
finds the April 2004 and March 2005 private physician's 
opinions to be of low probative value due to its speculative 
nature.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.   

Tinnitus

The Veteran is also seeking service connection for tinnitus, 
which he attributes to in-service noise exposure.  As noted, 
his DD-214 shows that his military occupational specialty was 
a field artillery unit commander.  

There is competent medical evidence of a current disability, 
thereby satisfying the first element of a service connection 
claim.  In this regard, an August 2005 VA Audio Examination 
Report includes a diagnosis of tinnitus.    

While there is evidence of a current diagnosis of tinnitus 
and the Veteran is competent to describe his in-service noise 
exposure, the record contains no complaints, treatment, or 
diagnoses of tinnitus during his active service.  However, 
this does not in itself preclude a grant of service 
connection.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).
 
Tinnitus was not objectively demonstrated until April 2004 
(see April 2004 Private Medical Opinion Letter), which is 
approximately forty-three years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
tinnitus and his active service.  In fact, the claims folder 
contains a negative opinion regarding the relationship 
between the Veteran's tinnitus and his service.  In this 
regard, an August 2005 VA Audio Examination Report includes 
an opinion that the Veteran's tinnitus was "not caused by or 
a result of military noise exposure" because the Veteran's 
STRs are negative for complaints, treatment, or diagnoses of 
tinnitus in-service.  The August 2005 examiner also noted the 
Veteran's history of "exposure to heavy weapons and 
helicopter" noise, and "minimal" exposure to occupational 
and recreational noise.

The Veteran argues that the August 2005 VA Audio Examination 
Report ultimately indicates that his tinnitus is related to 
his service based on the statement that "although the cause 
of tinnitus is unknown, tinnitus often accompanies hearing 
loss," and "it is likely that tinnitus and hearing loss 
were both caused by noise exposure."  However, the Veteran's 
contention is without merit.  The August 2005 examiner made 
this statement with regard to the inquiry of whether the 
Veteran's tinnitus was due to the same etiology as his 
hearing loss.  See August 2005 VA Audio Examination Report.  
As indicated above, the August 2005 examiner's ultimate 
conclusion is that the Veteran's tinnitus is "not caused by 
or a result of military noise exposure," and the examiner 
did not opine otherwise.
  
Conclusion

The Board acknowledges the Veteran's claim that the August 
2005 VA Audio Examination Report is "flawed and inadequate" 
because such report relies on incomplete STRs, specifically 
"incomplete" audiographic scores that failed to test the 
Veteran's hearing at the 3000 Hertz frequency; thus, the 
April 2004 Private Medical Opinion Letter and the March 2005 
VA Opinion Letter should be given more weight in finding in 
the Veteran's favor on the service connection claims.  
However, as noted, the threshold for normal hearing is from 0 
to 20 decibels, and review of the Veteran January 1961 
Separation Examination Report indicates normal hearing at the 
250, 500, 1000, 2000, 4000, and 8000 Hertz frequencies.  As 
discussed above, the Veteran's STRs are negative for any 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus in-service; thus, there is no evidence to the 
contrary that the Veteran's hearing loss was related to 
service or developed in-service.  Regardless, as discussed 
above, the April 2004 and March 2005 medical opinions are of 
little probative value. 

In sum, the Board finds the only evidence relating the 
Veteran's bilateral hearing loss and tinnitus to service is 
the Veteran's own statements.  The Board notes that the 
Veteran is competent to describe his symptomatology.  See 
Layno, 6 Vet. App. at 469.  However,  the Veteran's opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See, e.g., Routen, 10 Vet. App. at 186; 
Espiritu, 2 Vet. App. at 494-95.
  
For the reasons discussed above, the Board concludes that 
bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been incurred therein.  


The preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt doctrine is inapplicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


